    JS 44C/SDNY         Case 1:21-cv-02791-PGG-GWG Document 2 Filed 04/01/21 Page 1 of 3
                                                                                 CIVIL COVER SHEET
    REV.
    10/01/2020            The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



 PLAINTIFFS                                                                                     DEFENDANTS
SARAH NATOLI and FELICIA COUTO, individually                                                    HYGEIA INTEGRATED HEALTH LLC, MY THERAPIST LCSW PLLC,
and on behalf of all others similarly situated,                                                 DENISE FOULKES, and MICHAEL HARGROVE

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                             ATTORNEYS (IF KNOWN)
Randy E. Kleinman, Esq., Gerstman Schwartz LLP                                                  Svetlana Ros, Esq., Pashman Stein Walder Hayden, P.C.
1399 Franklin Avenue, Suite 200 Garden City, NY 11530                                           Court Plaza South, East Wing
                                                                                                21 Main Street. Suite 200 Hackensack. NJ 07601
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

The Fair Labor Standards Act, as amended,                       29    U.S.C. §   201   et seq.; Plaintiffs seek relief for unpaid overtime and other compensation

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? NoE'.}YesO


If yes, was this case Vol.        D lnvol. D      Dismissed. No        D   Yes    D     If yes, give date __________ & Case No. __________


Is THIS AN INTERNATIONAL ARBITRATION CASE?                No      0        Yes    0
(PLACE AN [x] IN ONE BOX ONLY)                                            NATURE OF SUIT
                                  TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                  [ ] 367 HEALTHCARE/
                                                                  PHARMACEUTICAL PERSONAL                                                                       [ ] 375 FALSE CLAIMS
I   I 110       INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [ ] 422 APPEAL
I   1120        MARINE            [ J 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158              [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
I   J 130       MILLER /\CT                 LIABILITY             [ ] 365 PERSONAL INJURY             21 USC 881               [ [ 423 WITHDRAWAL              [ ] 400 STATE
I   J 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                       REAPPORTIONMENT
                INSTRUMENT                  SLANDER               [ ] 368 ASBESTOS PERSONAL    I J 59o OTHER                                                   [ ] 410 ANTITRUST
I J 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
                OVERPAYMENT &               EMPLOYERS'                     LIABILITY           PROPERTY RIGHTS                                                 [ ] 450 COMMERCE
                ENFORCEMENT                 LIABILITY                                                                                                          [ ] 460 DEPORTATION
                OF JUDGMENT       I ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS      I 1880 DEFEND TRADE SECRETS ACT         [ ] 470 RACKETEER INFLU­
I 1151          MEDIC/IRE ACT     [ ] 345 MARINE PRODUCT                                       [ I 830 PATENT                                                            ENCED & CORRUPT
I J 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                ORGANIZATION ACT
                                                                                               [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                             (RICO)
                STUDENT LOANS     [ J 355 MOTOR VEHICLE                                        I I 840 TRADEMARK                                               [ [ 480 CONSUMER CREDIT
                (EXCL VETERANS)             PRODUCT LIABILITY                                                                  SOCIAL SECURITY
I 1 153         RECOVERY OF       [ ] 360 OTHER PERSONAL                                                                                                       [ ] 485 TELEPHONE CONSUMER
                OVERPAYMENT                 INJURY                [ ] 380 OTHER PERSONAL                                       [   ] 861 HIA (1395ff)                  PROTECTION ACT
                                                                                               LABOR
                OF VETERAN'S       I ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)
                BENEFITS                   MEO MALPRACTICE        [ ] 385 PROPERTY DAMAGE       [XI 710 FAIR LABOR             [   I 863 DIWC/DIWW (405(g))    [ ] 490 CABLE/SATELLITE TV
I J 160         STOCKHOLDERS                                               PRODUCT LIABILITY              STANDARDS ACT        [   ] 864 SSID TITLE XVI        [ ] 850 SECURITIES/
                SUITS                                                                           [ ] 720 LABOR/MGMT             [   ] 865 RSI (405(g))                   COMMODITIES/
I J 190         OTHER                                             PRISONER PETITIONS                      RELATIONS                                                     EXCHANGE
                CONTRACT                                           [ [ 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                      [ ] 890 OTHER STATUTORY
I J 195         CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS
                                                                                                                                                                        ACTIONS
                PRODUCT           ACTIONS UNDER STATUTES                    VACATE SENTENCE    LEAVE /\CT (FMLA)
                LIABILITY                                                   28 USC 2255                                     [ ] 870 TAXES (U.S. Plaintiff or   [ ] 891 AGRICULTURAL ACTS
I ] 196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        I ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                  [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                  [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                  [ [ 440 OTHER CIVIL RIGHTS
                                          (Non-Prisoner)                                                SECURITY ACT (ERISA)                                            INFORMATION ACT
REAL PROPERTY                                                                                                                                                  [ ] 896 ARBITRATION
                                  [ ] 441 VOTING                                               IMMIGRATION
                                                                                                                                                               [ ] 899 ADMINISTRATIVE
[ ] 210        LAND               [ [ 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
               CONDEMNATION       I ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
[ ] 220        FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
I I 230        RENT LEASE &       I ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
               EJECTMENT                    DISABILITIES·         [ ] 560 CIVIL DETAINEE             ACTIONS
                                            EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240        TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
I ] 245        TORT PRODUCT        [ ] 446 AMERICANS WITH
               LIABILITY                    DISABILITIES -OTHER
[ ] 290        ALL 0THER            [ ] 448 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
Q CHECK IF THIS IS A CLASS ACTION                                          AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
� UNDER F.R.C.P. 23                                                        IF SO, STATE:


DEMAND$_____ OTHER _____ JUDGE ____________ DOCKETNUM BER�-----
                         --
Check YES only if demanded in complaint
JURY DEMAND:             IRl YES     O\Jo                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                      Case 1:21-cv-02791-PGG-GWG Document 2 Filed 04/01/21 Page 2 of 3
(PLA CE AN x IN ONE BOX ONLY)                                                    ORIGIN
 [R] 1   Ori ginal      D 2 Removed from                03   Remanded     D 4 Reinstated or       D    5 Transferred from       D 6 MultidiStri ct          D 7 Appeal to District
                                                                                                           (Specify District)          Litigation                  Judge from
         Proceeding           State Co urt                   From              Reopened
                                                                                                                                       (Transferred)               Mag istrate Judge
                                                             Appe llate
                        D    a.   all parties represented    Court
                                                                                                                                D 8 Mu ltidistrict Litigation (D irect File)
                        □    b.   At least on e party
                                  is pro se.

(PLA CE AN x IN ONE BOX ONLY)                                         BASIS OF JURISDICTION                                                  IF DIVERSITY, IND/CA TE
0 1      U.S. PLAINTIFF     O2     U. S. DEFE NDANT         ~   3 FEDERAL QUESTION              04     DIVERSITY                             CITIZENSHIP BELOW.
                                                                  (U.S. NOT A PARTY)

                                    CITIZENSH IP OF PR IN CIPAL PARTIES (FOR DIVERSITY CAS ES ONLY)
          (Place an [X] in one box for Plaintiff and one box for Defendant)

                                  PTF    DEF                                                  PTF DEF                                                                PTF       DEF
CITIZEN OF TH IS STATE            [ l1   [ l 1      CITIZE N OR SUBJECT OF A                  I I3I l 3          IN CORPORATED and PRIN CIPAL PLACE                  [ ]5      [ ]5
                                                     FORE IGN CO UNTRY                                           OF BUSINESS IN ANOTH ER STATE

CITIZEN OF ANOTH ER STATE         [ ]2   [ ]2       IN CORPORATE D or PR IN CIPAL PLACE       [ ] 4 [ ]4         FORE IGN NATION                                    [ I6       I I6
                                                     OF BUSINESS IN THI S STATE


PLAINTIFF(S) ADDRE SS( ES) AND COUNTY(IES )
SARAH NATOLi
FELICIA COUTO
c/o Gerstman Schwartz LLP
1399 Franklin Avenue, Suite 200 Garden City, NY 11530 (Nassau County)

DEFENDANT(S) ADDR ESS (ES) AND COUNTY(IES)

See attached rider




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATI ON IS HEREBY MADE THAT, AT THI S TIME, I HAVE BEE N UN ABL E, WITH REASONABLE DILI GE NCE, TO ASC ERTAIN
TH E RES IDENCE ADDRESSES OF TH E FOLLOWING DEFENDANTS




                                                                   COURTHOUSE ASSIGNMENT
I hereby ce rtify that thi s case should be assign ed to th e courthouse indica ted below pursuant to Loca l Rule for Divi sion of Business 18, 20 or 21.



Check one:       THI S ACTION SHOULD BE ASSIGN ED TO:                            0    WHITE PLAINS                              [BJ MANHATTAN
                          /s/ Randy E. Kleinman
DATE     3/31/2021                                                                                    ADM ITTED TO PRACTICE IN TH IS DISTRICT
                                  SIGNATU RE OF ATTORNEY OF RECORD                                    [] NO
                                                                                                      [)(j YE S (DATE ADMITTED Mo. ~      Yr. 201 8
RECEIPT #                                                                                             Attorn ey Bar Code # 5086665


Magistrate Judge is to be designated by the Clerk of the Court.

Magi strate Judge ____________________________ is so Des ignated.

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ _ Deputy Clerk , DATED _ _ _ _ _ _ _ __

UNITED STATES DI STRICT CO URT (N EW YORK SOUTH ERN)


                                                 Clear Form                     Save                              Print
  Case 1:21-cv-02791-PGG-GWG Document 2 Filed 04/01/21 Page 3 of 3




                               Civil Cover Sheet Rider
                      Defendant(s) Address(es) and County(ies)
1. HYGEIA INTEGRATED HEALTH LLC
   c/o Pashman Stein Walder Hayden, P.C.
   Court Plaza South, East Wing 21 Main Street, Suite 200
   Hackensack, NJ 07601
   (Bergen County)

2. MY THERAPIST LCSW PLLC
   c/o Pashman Stein Walder Hayden, P.C.
   Court Plaza South, East Wing 21 Main Street, Suite 200
   Hackensack, NJ 07601
   (Bergen County)

3. DENISE FOULKES
   c/o Pashman Stein Walder Hayden, P.C.
   Court Plaza South, East Wing 21 Main Street, Suite 200
   Hackensack, NJ 07601
   (Bergen County)

4. MICHAEL HARGROVE
   c/o Pashman Stein Walder Hayden, P.C.
   Court Plaza South, East Wing 21 Main Street, Suite 200
   Hackensack, NJ 07601
   (Bergen County)
